UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 14, 2010 BALTIC TRADING LIMITED (Exact Name of Registrant as Specified in Charter) Republic of the Marshall Islands 001-34648 98-0637837 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 299 Park Avenue 20th Floor (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(646) 443-8550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01.Completion of Acquisition or Disposition of Assets On October 14, 2010, Baltic Trading Limited (the “Company”) completed the acquisition of the Baltic Wolf, a 177,000 dwt Capesize vessel.The Company had agreed to buy the vessel under the terms of agreements that the Company entered into with Oceanways Trust Ltd. and other unaffiliated third party vessel owners to acquire a total of two Capesize vessels and four Supramax vessels as disclosed in the Company’s Registration Statement on Form S-1 (File No.333-162456) for its initial public offering.The Baltic Wolf is the final vessel to be delivered to the Company under such agreements.The Company paid a total purchase price of approximately $71.2 million for the Baltic Wolf, which the Company financed with the proceeds of its initial public offering and a $75 million capital contribution from Genco Investments LLC. A copy of the Company’s press release announcing the delivery of this vessel to the Company is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated October 14, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Baltic Trading Limited has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALTIC TRADING LIMITED DATE:October 14, 2010 /s/ John C. Wobensmith John C. Wobensmith President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated October 14, 2010.
